

117 SRES 417 IS: Recognizing Hispanic Heritage Month and celebrating the heritage and culture of Latinos in the United States and the immense contributions of Latinos to the United States.
U.S. Senate
2021-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 417IN THE SENATE OF THE UNITED STATESOctober 7, 2021Mr. Menendez (for himself, Mr. Cornyn, Mr. Padilla, Ms. Cortez Masto, Mr. Luján, Ms. Baldwin, Mr. Bennet, Mrs. Blackburn, Mr. Blumenthal, Mr. Booker, Mr. Braun, Mr. Brown, Ms. Cantwell, Mr. Cardin, Mr. Carper, Mr. Casey, Ms. Collins, Mr. Coons, Ms. Duckworth, Mr. Durbin, Mrs. Feinstein, Mr. Hagerty, Ms. Hassan, Mr. Heinrich, Mr. Hickenlooper, Ms. Hirono, Mr. Kaine, Mr. Kelly, Mr. King, Ms. Klobuchar, Mr. Markey, Mr. Merkley, Mr. Murphy, Mr. Ossoff, Mr. Reed, Ms. Rosen, Mr. Rubio, Mr. Sanders, Mr. Schumer, Mr. Scott of Florida, Mr. Scott of South Carolina, Mrs. Shaheen, Ms. Sinema, Ms. Smith, Mr. Van Hollen, Mr. Warner, Mr. Warnock, Ms. Warren, and Mr. Wyden) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONRecognizing Hispanic Heritage Month and celebrating the heritage and culture of Latinos in the United States and the immense contributions of Latinos to the United States.Whereas, from September 15, 2021, through October 15, 2021, the United States celebrates Hispanic Heritage Month;Whereas the Bureau of the Census estimates the Hispanic population living in the 50 States at more than 60,000,000 people, plus close to 3,200,000 people living in the Commonwealth of Puerto Rico, making Hispanic Americans 18.75 percent of the total population of the United States and the largest racial or ethnic minority group in the United States;Whereas, in 2021, there were close to 1,000,000 or more Latino residents in the Commonwealth of Puerto Rico and in each of the States of Arizona, California, Colorado, Florida, Georgia, Illinois, Massachusetts, Nevada, New Jersey, New Mexico, New York, North Carolina, Pennsylvania, Texas, and Washington;Whereas, from 2010 to 2019, Latinos grew the population of the United States by approximately 9,829,000 individuals, accounting for more than 1/2 of the total population growth of the United States during that period;Whereas the Latino population in the United States is projected to grow to 111,000,000 people by 2060, at which point the Latino population will comprise more than 28 percent of the total population of the United States;Whereas the Latino population in the United States is currently the third largest population of Latinos worldwide, exceeding the size of the population in every Latin American and Caribbean country, except Mexico and Brazil;Whereas, in 2019, there were more than 18,687,000 Latino children under 18 years of age in the United States, which represents approximately 1/3 of the total Latino population in the United States;Whereas 27.3 percent of public school students in the United States are Latino, and the share of Latino students is expected to rise to nearly 30 percent by 2027;Whereas 19.5 percent of all college students in the United States are Latino, making Latinos the second largest racial or ethnic minority group enrolled in higher education in the United States, including 2-year community colleges and 4-year colleges and universities;Whereas, from 1996 to 2016, the number of Hispanic students enrolled in schools, colleges, and universities in the United States doubled from 8,800,000 to 17,900,000, and Hispanics now make up 24 percent of all people enrolled in school in the United States;Whereas a record 32,000,000 Latinos were eligible to vote in the 2020 Presidential election, representing 13.3 percent of the electorate in the United States;Whereas, in the 2020 Presidential election, Latinos cast 16,600,000 votes, a 30.9-percent increase from the number of votes cast by Latinos in the 2016 Presidential election;Whereas the number of eligible Latino voters is expected to rise to 40,000,000 by 2030, accounting for 40 percent of the growth in the eligible electorate in the United States by 2030;Whereas, each year, approximately 800,000 Latino citizens of the United States reach 18 years of age and become eligible to vote, a number that could grow to 1,000,000 per year, potentially adding 10,000,000 new Latino voters by 2032;Whereas it is estimated that, in 2020, the annual purchasing power of Hispanic Americans was $1,700,000,000,000, which is an amount greater than the economy of all except 17 countries in the world;Whereas there are close to 4,000,000 Hispanic-owned businesses in the United States, supporting millions of employees nationwide and contributing more than $700,000,000,000 in revenue to the economy of the United States;Whereas, in 2018, Hispanic-owned businesses represented the fastest growing segment of small businesses in the United States, with those businesses representing 5.8 percent of all businesses in the United States;Whereas, as of August 2018, more than 28,000,000 Latino workers represented 17 percent of the total civilian labor force of the United States, and, as a result of Latinos experiencing the fastest population growth of all race and ethnicity groups in the United States, the rate of Latino participation in the labor force is expected to grow to 20 percent by 2024, accounting for 1/5 of the total labor force;Whereas, in 2017, the labor force participation rate of Latinos was 66.1 percent, higher than the labor force participation rate of non-Hispanics, which was 62.2 percent;Whereas, as of 2017, there were approximately 326,800 Latino elementary and middle school teachers, 77,033 Latino chief executives of businesses, 54,576 Latino lawyers, 73,372 Latino physicians and surgeons, and 15,895 Latino psychologists, who contribute to the United States through their professions;Whereas Hispanic Americans serve in all branches of the Armed Forces and have fought bravely in every war in the history of the United States;Whereas, as of 2019—(1)more than 200,000 Hispanic members of the Armed Forces serve on active duty; and(2)there are approximately 1,200,000 Hispanic veterans of the Armed Forces, including 136,000 Latinas;Whereas, as of 2018, more than 399,000 Hispanics have served in post-September 11, 2001, overseas contingency operations, and Hispanics represent 12.1 percent of the total number of veterans who have served in operations in Iraq and Afghanistan since September 11, 2001;Whereas, as of August 2019, at least 688 fatalities in Iraq and Afghanistan were members of the Armed Forces who were Hispanic;Whereas an estimated 200,000 Hispanics were mobilized for World War I, and approximately 500,000 Hispanics served in World War II;Whereas more than 80,000 Hispanics served in the Vietnam war, representing 5.5 percent of individuals who made the ultimate sacrifice for the United States in that conflict, even though Hispanics comprised only 4.5 percent of the population of the United States during the Vietnam war;Whereas approximately 150,000 Hispanic soldiers served in the Korean war, including the 65th Infantry Regiment of the Commonwealth of Puerto Rico, known as the Borinqueneers, the only active duty, segregated Latino military unit in the history of the United States;Whereas 61 Hispanic Americans have received the Congressional Medal of Honor, the highest award for valor in action against an enemy force bestowed on an individual serving in the Armed Forces;Whereas Hispanic Americans are dedicated public servants, holding posts at the highest levels of the Government of the United States, including 1 seat on the Supreme Court of the United States, 6 seats in the Senate, and 47 seats in the House of Representatives; andWhereas Hispanic Americans harbor a deep commitment to family and community, an enduring work ethic, and a perseverance to succeed and contribute to society: Now, therefore, be itThat the Senate—(1)recognizes the celebration of Hispanic Heritage Month from September 15, 2021, through October 15, 2021;(2)esteems the integral role of Latinos and the manifold heritages of Latinos in the economy, culture, and identity of the United States; and(3)urges the people of the United States to observe Hispanic Heritage Month with appropriate programs and activities that celebrate the contributions of Latinos to the United States.